 In the Matter Of CORN PRODUCTU REFINING COMPANYandINTER-NATIONAL ASSOCIATION OF MACHINISTS, A. F. OF L.In the Matter Of CORN PRODUCTS REFINING COMPANYandINTER-NATIONAL BROTHERHOOD OF FIREMEN, AND OILERS, LOCAL #8,A. F. OF L.In the Matter Of CORN. PRODUCTS REFINING COMPANYant l'BROTHERHOOD OF ELECTRICALWORKERS, LOCAL B-34,A. F. OF L.In the Matter of CORN PRopucTU REFINING COMPANYandINTER-NATIONAL UNION OF OPERATING ENGINEERS, LOCAL #8, A. F. OF L.CasesNos. 13-R-.576 to 13-R-0579 incl'u4ve.Decided January17, 1945Miller,Westervelt, JohnsoncCThomason,,byMessrs.Frank T.MillerandHomer W. Keller,of Peoria, Ill., for the Company.Messrs. P. L. Siemillerand A.E. Dig gins,of Chicago, Ill., for theTAM.Mr. John Casserly,of Peoria, Ill., for the Firemen and Oilers.Mr. S. H. Preston,of Peoria, Ill., for the IBEW.Cllr.E. R. Cabin,of Peoria, Ill., for the Operating Engineers.Mr. G. D. Weiny,.ofKeokuk, Iowa, andMr. Robert H. Allison,ofPekin, Ill., for the Federal.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by International Association of Machinists,A. F. of L., herein called the IAM, International Brotherhood of Fire-men and Oilers, Local #8, A. F. of L., herein called the Firemen andOilers, International Brotherhood of Electrical Workers, Local B-34,A. F. of L., herein called the IBEW, and International Union of Oper-ating Engineers, Local #8, A. F. of L., herein called the OperatingEngineers, alleging that questions affecting commerce had arisen60 N. L. R. B., No 18.92 CORN PRODUCTS REFINING COMPANY93concerning the representation of employees of Corn Products RefiningCompany, Pekin,. Illinois, herein called the Company, the NationalLabor Relations Board - provided for an appropriate hearing upondue notice before David Karasick,Trial Examiner.Said hearing washeld at Pekin, Illinois, on November 2 and 3, 1944. The Company, theIAM, the IBEW, the Firemen and Oilers, the Operating Engineersand American Federation of Grain Processors Council, Federal LaborUnion #18851, herein called the Federal, appeared "and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidence bearing on theissues.At the hearing, the Company moved the dismissal of the petitionsfor the reasons that a contract existing between the Company andthe Federal -is a bar to a present determination of representatives, andthat the units requested by the petitioners are inappropriate.Forreasons hereinafter given the motion is hereby granted.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCorn Products Refining Company is engaged in the manufacture,sale, and distribution of food and food products in the United Statesand foreign countries.The principal products sold by the Companyare starch,syrup, sugar,vegetable oils, and cattle feed.The principalraw materials used by the Company are corn, cane sugar, chocolate,lumber, paper,cardboard,and package materials.The Companyoperates plants and warehouses at Argo,and Pekin,Illinois, and atKansas City,Missouri.It also maintains and operates various plantsin foreign countries.Only the plant at Pekin, Illinois is directly in-volved in this proceeding.During the year 1943, the Company purchased for use at its Pekinplant, raw materials valued in excess of $5,000,000, over 75 percent ofwhich was sold and shipped by the Company to points outside Illinois.The Company is presently engaged in war production, approximately20 percent of its output going to the various armed forces and beingshipped under Lend-Lease arrangements.The remainder goes tovarious prime contractors and to the general public.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.TILE ORGANIZATIONS INVOLVEDInternational Association of Machinists, International Brotherhoodof Firemen and Oilers, Local #8, International Brotherhood of Elec-tricalWorkers, Local B-34, and International Union of OperatingEngineers, Local #8, and American Federation of Grain ProcessorsCouncil, Federal Labor -Union #18851, are labor organizations, affili-ated with the American Federation of Labor, admitting to member-ship employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATION THE ALLEGED APPRO-PRIATE UNITSThe IAM contends that all machinists, blacksmiths, welders, pump-men under the supervision of the machine room foremen; toolroomattendants, and sweepers employed by the Company constitute anappropriate unit for collective bargaining.The Firemen and Oilerswould represent employees of the Company in a unit consisting ofboiler room employees, firemen in the refinery and in the feed house,and plant oilers who work throughout the plant.The IBEW claimsall electricians employed by the Company, including electrical motoroilers.The Engineers would represent all employees within its tradejurisdiction who work in the powerhouse, the tracks, cranes, and fireprotection department, the Mazein building and the boilerhouse.The Company contends that the only appropriate unit for represen-tation of its employees is plant-wide.The Federal takes the posi-tion that craft-wide and plant-wide units are equally appropriatefor bargaining on behalf of the Company's employees, dependingupon the desires of the employees involved. It desires to representall employees of the Company, unless certain employees prefer repre-sentation by the craft organization having-jurisdiction over them.'The Company bases its contention that only a plant-wide unit is ap-propriate for bargaining on the premise that the custom in the wetmilling industry (in which it is engaged at both Argo and Pekin)and in all its own plants, is to bargain upon a plant-wide basis, andthat such custom arose of necessity because of the close integrationand interrelation of duties of employees in wet milling plants.To, sustain its contention, the Company adduced the followingfacts :The Company's production operations constantly require agreat deal of maintenance.All employees who perform maintenance'Cf.Matter of International Shoe Company,49 N. L. R B73;Matter of WestinghouseElectricitMfg.Go , 49 N.L It. B. 4,45;Matter ofGeneralFoodsCorporation,54 N. L. It. B.596;Matter of Allied Mills,Inc,57 N L It.B. 304, wherein the federal,union or otherA. F. of L affiliate involved ceded jurisdiction to the craft organizations and declined tocontinue to represent members of the crafts. CORN PRODUCTS REFINING COMPANY95functions are under the ultimate supervision of the Plant MasterMechanic, whose responsibility is confined to the maintenance depart-ment.They work in maintenance shops under the direction of craftforemen or throughout the plant under the direction of DivisionMaster Mechanics who are maintenance supervisors responsible tothe Plant Master Mechanic for maintenance in their respective di-visions.Despite the marked separation in supervision and functionbetween production and maintenance employees, however, the twogroups are closely integrated.Maintenance employees are sometimesassigned permanently to a certain production building, in which casethey report directly to that building instead of to their maintenanceshop.Vacancies in jobs are filled by bidding, the qualified man withseniority receiving the job.Bids can be made across craft or depart-mental lines.Production workers may bid for maintenance jobsand vice versa.The Company employs a pool of workmen, calledthe "extra board" who are employed to supplement any group ofmaintenance or production workers in need of an extra hand.Within the maintenance department, itself, there is an integrationof the crafts.As above stated, bids for jobs can be made across craftlines.The full complement of maintenance employees is retained onlyduring the day. On the second and third shifts, the Company employsa skeleton force in the maintenance department; one electrician, onemachinist, and one journeyman of each craft. These acts as a crew,the specialist taking charge of a job within his craft, the others, or asmany as are necessary, acting as his helpers.All of the skilled work-men rotate in doing shift work.The lack of clear demarcation alongcraft lines is emphasized by the scope of the units requested by thepetitioners.With the exception of that claimed by the IBEW, theseproposed units overstep craft and/or departmental lines, comprisingheterogeneous groups of employees, inappropriate bases for bargain-ing units irrespective of other factors involved herein.For example,the employees requested by the JAM share common supervision butnot common skills; the employees requested by the Firemen & Oilersperform similar functions, but some are definitely production em-ployees, some definitely maintenance; those whom the Engineers seeksto represent likewise include a variety of production and maintenanceemployees whose interests are shared by the persons with whom theywork and not by each other.From the above, it appears that the Company's contention of func-tional integration and interrelation of interest among all its productionand maintenance employees is well-founded. The Company's positionis further bolstered by the history of bargaining between the Company ,96DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Federation, which, for 4 years, has been on a plant-wide basis,2and the history of bargaining in the wet milling industry generally,which seems to have followed the same pattern.'We find, therefore,that the units requested by the petitioners herein are inappropriate.We further find that no question concerning representation has arisenin an appropriate bargaining unit within the meaning of Section 9(c) of the Act.Accordingly, we shall dismiss the, petitions.ORDERUpon the basis of the foregoing findings of fact and the entire recordin the case,the National Labor Relations Board hereby orders thatthe petitions for investigation and certification of representatives of,employees of CornProductsRefining Company, Pekin, Illinois, filedby International Association of Machinists,A. F. of L., International -Brotherhood of Firemen and Oilers,Local#8,A. F. of L., Inter-national Brotherhood of Electrical Workers, Local B--34 and Inter-national Union of Operating Engineers;Local #8, A. F. of L.,be, andthe same hereby are, dismissed.2The said history is based upon a formal, written contract which has been renewed fromyear to year since November 1940. in accordance with its termsIn this respect the factsof the instant case differ materially from those inMatter of Coin Products Refining Com-pany,51 N L R B 1324, concerning the Argo Plant, wherein bargaining had been tooinformal to warrant its being given conclusive weight in the determination of the unitissue.2 SeeMatter of A. E Staley Manufacturing Company,31 N L R. B 946.